DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Line 5, the recitation of, “each of the blades” should read, “each of the respective plurality of blades” to improve claim clarity.
In Lines 18, the recitation of, “the leading blade and” should read, “the leading blade end 
Claim 2 is objected to because of the following informalities:  
In Line 4, the recitation of, “the leading” should read, “the leading blade end” to provide formal antecedent basis and improve claim clarity.
Appropriate correction is required.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation of, 
“the blade” in Line 10 lacks antecedent basis. 
“the intermediate position” in Lines 16-17 lacks antecedent basis. Applicant is suggested to amend the limitation to say, “an intermediate position”
“an intermediate position” in Line 17 is unclear if this refers to the same intermediate position previously recited in Lines 16-17. For the purposes of prior art examination, the recitation is considered to mean the same one.
Regarding Claim 2, the recitation of, 
“the inclination angle (φ) gradually increases”, in Line 3, specifically the term “gradually” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claim 3, the recitation of, 
“the inclination angle (φ) gradually increases”, in Line 3, specifically the term “gradually” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
Furthermore, the inclination angle (φ) gradually increasing contradicts the remainder of the claim since, the inclination angle (φ) cannot both increase from the leading blade end to the intermediate position and become minimum at the intermediate position. Figure 4 of Applicant’s specification illustrates the inclination angle (φ) 
Regarding Claim 4, “the blade” in Line 5 lacks antecedent basis. 
Regarding Claim 5, “the blade” in Line 10 and 11 lacks antecedent basis. 
Regarding Claim 6, 
“the chord line” in Line 3 lacks antecedent basis. Applicant is suggested to amend the limitation to say “a chord line”.
“the mean line” in Lines 3-4 lacks antecedent basis. Applicant is suggested to amend the limitation to say “a mean line”.
“the blade cross section” in Line 4 and 5 lacks antecedent basis. Applicant is suggested to amend the limitation in Line 4 to say “a blade cross section”.
“the blade” in Line 7 and 8 lacks antecedent basis. 
“the direction from the reference blade cross section toward the blade end” in Line 13 is a different direction than “a direction from the reference blade cross section toward the blade root” previously recited in Lines 11-12 making the claim unclear. For the purposes of prior art examination, the recitation is considered to mean, “a direction from the reference blade cross section toward the blade end” and Applicant is suggested to amend the limitation accordingly.  
Claims 2-6 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.

Claim Interpretation(s)
Claims 1-3 includes limitations relating to a blade inclination angle (φ)
from the span of a leading blade end to a trailing blade end. The inclination angle (φ) is made by a straight line passing through an outer circumferential side end and an inner circumferential side end of a radial cross section of a blade and with a second plane orthogonal to the center axis of the hub(see Claim 1 Lines 7-9).
With respect to each of the leading and trailing blade ends, the respective values of the inclination angle (φ) are interpreted to mean the value at the left end being substantially regarded as the value of the inclination angle φ at the leading blade end, while the value at the right end being substantially regarded as the value of the inclination angle φ at the trailing blade end in a curve showing the change of the inclination angle φ. See Para 49 and Applicant’s figure 4 also reproduced below.

    PNG
    media_image1.png
    349
    590
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arai et al. (US 2019/0107118 A1) hereinafter referred to as Arai.
	

    PNG
    media_image2.png
    374
    412
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    384
    459
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    329
    410
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    696
    341
    media_image5.png
    Greyscale

Regarding Claim 1, Arai discloses a propeller fan (see axial flow fan, Para 1), comprising:
a hub (2, figure 1 or 2, also reproduced above) formed into a cylindrical shape (see shape of 2, figure 1), and a plurality of blades (1, figure 1 or 2) extending outwards from a side of the hub (see figure 1 or 2),
each of the plurality of blades including:
a radial cross section that is a cross section of each of the blades in a first
plane including a center axis of the hub (see cross section(s) including a center axis 4, as best illustrated in figure 3 also reproduced above, and also figure 5 illustrating radial cross sections taken through lines D1- D4 of figure 2);
an inclination angle (φ) (see magnitude/absolute value of θ, figure 5)
made by a straight line passing through an outer circumferential side end (see annotated figure 5) and an inner circumferential side end (see annotated figure 5) of the radial cross section with a second plane orthogonal to the center axis of the hub (see annotated figure 5);
a blade end (1d, figure 2) that is an outer circumferential side end portion
of the blade (see figure 2);
a leading blade end (see annotated figure 2) that is a front end of the blade end
viewed in a rotation direction (R, figure 2) of the propeller fan (see figure 2 and axial flow fan, Para 1); and 
a trailing blade end (Rf, figure 2) that is a rear end of the blade end viewed

the inclination angle (φ) monotonically increasing, in a direction from the intermediate position (radial blade cross section goes from a maximum upstream incline to a maximum downstream decline from the leading blade end portion DL to the trailing blade end portion O-D4, annotated figure 2 and 5, and Para 32 Lines 17-22 and 34-39, where an intermediate position forms at θ =0°) toward the trailing blade end in an area extending from an intermediate position located between the leading blade end and the trailing blade end to the trailing blade end (blade is inclined towards the downstream side of the airflow A, Para 32 Lines 34-39, with radius of curvature R2 gradually decreasing toward the trailing edge, Para 31 Lines 7-11, thus θ continuously increases i.e. monotonically from the intermediate position towards the trailing blade end O-D4 cross section as illustrated in annotated figure 5).
Regarding Claim 2, Arai discloses that, in each of the plurality of blades,
the inclination angle (φ) gradually increases, in the direction toward the trailing blade end, only in the area extending from the intermediate position located between the leading and the trailing blade end to the trailing blade end (from leading blade end DL to the trailing blade end O-D4, magnitude of θ only increases from the Intermediate position to the trailing blade end O-D4, whereas the magnitude of θ in the remaining area that is from the leading blade end DL to the Intermediate position is decreasing, see annotated figure 5). 


Regarding Claim 3, Arai discloses that in each of the plurality of blades,
“decreases”, see 112(b) section above), in the direction toward the trailing blade end, in an area extending from the leading blade end to the intermediate position, and the inclination angle (φ) becomes minimum at the intermediate position (from leading blade end DL to the trailing blade end O-D4, magnitude of θ decreases from the leading blade end DL to the Intermediate positon where θ becomes minimum i.e. θ = 0°, see annotated figure 5).
Regarding Claim 4, Arai discloses that in each of the plurality of blades,
a plane including the trailing blade end and the center axis of the hub is a rear end plane (see plane formed by D4, figure 2) and
a trailing edge (1c, figure 2) of the blade is located on the rear end plane viewed in the rotation direction of the propeller fan (forward edge Rf of trailing edge 1c is on the rear end plane formed by D4 viewed in rotation direction R, figure 2).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Funabashi et al (JP 2001227498A) hereinafter referred to as Funabashi.
Regarding Claim 5, Arai discloses all of the limitations of Claim 1 as discussed above, and further discloses in each of the plurality of blades,
a distance between a chord line and a mean line in a blade cross section is set to be a camber (inherent feature of blades 1, figure 1)
a position on the chord line at which the camber becomes maximum in the blade cross section is set to be a maximum camber position (A) (inherent feature of blades 1, figure 1),
a ratio of a distance (d) from a leading edge to the maximum camber position (A) in the blade cross section to a chord line length (c) is set to be a maximum camber position ratio (d/c) (inherent feature of blades 1, figure 1),
an end of the blade at the side of the hub is a blade root (1e, figure 2),
the outer circumferential side end portion of the blade is the blade end (1d, figure 2).

Funabashi relates to a propeller fan which is in the same field of endeavor as the claimed invention and teaches of propeller fan blades where the maximum camber position ratio (see maximum camber position ratio x/c, figure 3 also reproduced below) at the blade end being larger than the maximum camber position ratio at the blade root (see maximum camber position ratio x/c being greater at blade end Rt than at the blade root Rb, figure 5 and Para 13 Lines 15-17 of translation).

    PNG
    media_image6.png
    375
    556
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    337
    290
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of Arai by incorporating the teaching of Funabashi and have the maximum camber position ratio (d/c) at the blade end being larger than the maximum camber position ratio (d/c) at the blade root. Doing so facilitates noise reduction and higher efficiency (see Para 4-6).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Iwata et al (JP 2012052443A) hereinafter referred to as Iwata.
Regarding Claim 6, Arai discloses all of the limitations of Claim 1 as discussed above, and further discloses in each of the plurality of blades, 
a maximum value of a camber is a distance between the chord line and the mean line in the blade cross section and is set to be a maximum camber (f) (inherent feature of blades 1, figure 1),
a ratio of the maximum camber (f) to a chord line length (c) in the blade cross section is set to be a camber ratio (f/c) (inherent feature of blades 1, figure 1),
an end of the blade at the side of the hub is a blade root (1e, figure 2),
the outer circumferential side end portion of the blade is the blade end (1d, figure 2).
Arai is silent on the camber ratio (f/c) becoming maximum in a reference blade cross section located between the blade root and the blade end, monotonically decreasing in a direction from the reference blade cross section toward the blade root and monotonically decreasing in the direction from the reference blade cross section toward the blade end.
Iwata relates to a propeller fan which is in the same field of endeavor as the claimed invention and teaches of propeller fan blades where the camber ratio (see warp ratio, Page 3, Para 4, Lines 1-2 of translation and figure 4 also reproduced below) becomes maximum in a reference blade cross section located between the blade root and the blade end (see warp ratio illustrated on y-axis at M, figure 5 also reproduced below, and Page 3 Para 7 of translation) monotonically decreases in a direction from the reference blade cross section toward the blade root (see left side of curve from M, annotated figure 5)  and monotonically decreases in the direction from the reference 

    PNG
    media_image8.png
    514
    371
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of Arai by incorporating the teaching of Iwata and have the camber ratio (f/c) becoming maximum in a reference blade cross section located between the blade root and the blade end, monotonically decreasing in a direction from the reference blade cross section toward the blade root and monotonically decreasing in the direction from the reference blade cross section toward the blade end. Doing so allows for suppressing vortex generation (see Page 3, Para 7 Lines 1-3) which effects blade efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 		

	
/Sabbir Hasan/Examiner, Art Unit 3745